Citation Nr: 9923223	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  98-09 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to a compensable evaluation for service-
connected right ear hearing loss.  

2. Entitlement to a compensable evaluation for service-
connected tinea pedis, lichen simplex.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from June 1971 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued a noncompensable evaluation for right 
ear hearing loss and tinea pedis, lichen simplex.  

The Board notes that at the February 1997 VA examination, the 
veteran reported right, constant, high-pitched ringing and 
buzzing tinnitus since 1973, during his active military 
service.  In addition, the VA audiologist in July 1998 stated 
that the veteran's complaints of tinnitus could be related to 
his history of noise exposure in both military and civilian 
life.  In as much as such represents an informal claim for 
service connection for tinnitus, the claim is referred to the 
RO for further action as necessary.  In any event, this issue 
is before the Board at this time.  38 U.S.C.A. § 7105(a) 
(West 1991).


FINDINGS OF FACT

1. All facts pertinent to the veteran's claims have been 
fully developed for purposes of adjudication.

2. The veteran's right ear hearing loss is manifested by 
average pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz of 16-20 decibels in his right ear and by speech 
recognition ability of 98-100 percent.  This constitutes 
Level I hearing.  

3. The veteran's tinea pedis, lichen simplex, is manifested 
by some pain on walking, severe pruritus, moderate 
scaling, and moderate onychomycosis.  


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.85, 4.87, Tables VI & 
VII, Diagnostic Code 6100 (1998) and 64 Fed. Reg. 25208 
(1999) (codified at 38 C.F.R. § 4.85-4.87).

2. The criteria for a 10 percent evaluation for service-
connected tinea pedis have been met; the criteria for an 
evaluation in excess of 10 percent have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 
4.118 Diagnostic Codes 7804, 7806, 7819 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

By rating decision in October 1975, the RO granted service 
connection for tinea pedis, lichen simplex chronicus, with a 
noncompensable evaluation, effective from July 7, 1975.  In 
November 1982, the Board found that a compensable evaluation 
for tinea pedis was not warranted.  In March 1990, the Board 
granted service connection for right ear hearing loss.  
By rating decision in April 1990, the RO awarded a 
noncompensable evaluation for service-connected right ear 
hearing loss, effective from September 23, 1987.  In August 
1996, the Board denied entitlement to a compensable 
evaluation for right ear hearing loss.  

A September 1996 private audiological evaluation showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
25
25
35
N/A

The physician stated that the audiology evaluation revealed a 
mild-moderate mixed hearing loss in the right ear.  

By letter dated in October 1996, W.E.C., M.D., reported that 
the veteran was under his care for what clinically appeared 
to be tinea pedis.  Physical examination revealed superficial 
scaling and erythema of the veteran's feet with yellowish 
subungual debris of the right great toenail.  

In October 1996, the veteran requested re-evaluation of his 
service-connected right ear hearing loss and bilateral foot 
problem.  

A February 1997 VA audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
5
15
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The audiologist indicated normal 
hearing in the right ear from 1,000 to 3,000 Hertz with a 
mild, conductive loss below 1,000 Hertz and above 3,000 
Hertz.  Examination showed that the veteran suffered from a 
right tympanic membrane perforation, probably secondary to a 
history of ear infections, and a tympanoplasty to repair the 
tympanic membrane was scheduled for March 1997.  

A VA examination of the skin was also conducted in February 
1997.  The examiner noted that the veteran's claims file was 
not reviewed, but medical records were available.  Evaluation 
of the skin of the veteran's feet revealed moderate tinea 
pedis.  No excoriation or oozing was noted.  Moderate 
onychomycosis of the toenails was reported by the examiner.  
A diagnosis of tinea pedis, corporis, cruris, was provided.  

In his VA Form 9, substantive appeal, received in April 1998, 
the veteran reported surgery on his right ear in March 1997 
and stated that his hearing was worse since this surgery.  
The medical records of this surgery are of record.  

A July 1998 VA audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
20

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear.  The audiologist reported a 
diagnosis of normal hearing from 500 to 4,000 Hertz in the 
right ear.  She noted that the middle ear function was not 
tested due to recent middle ear surgery in March 1997.  On 
examination for ear disease, the examiner reported that the 
tympanic membranes were clear, bilaterally, with no 
perforation visualized and no evidence of infection.  

An additional VA skin examination was conducted in August 
1998.  The examiner noted review of the veteran's medical 
records.  The veteran reported small improvement with the 
cream provided at the February 1997 examination.  The veteran 
stated that his skin condition made walking difficult and 
reported severe pruritus on both feet due to this condition.  
The examiner noted moderate scaling on bilateral feet on the 
plantar surface and on toe webs with hyperkeratosis of both 
toenails.  The examiner recommended continued use of the 
cream prescribed in 1997, with increased frequency.  The 
examiner noted that the tinea pedis and onychomycosis were of 
a chronic nature.  

Evaluation of Right Ear Hearing Loss.

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his hearing loss and tinea pedis are sufficient to conclude 
that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly developed fully and that VA has met its duty to 
assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); White 
v. Derwinski, 1 Vet. App. 519 (1991).  The Board notes that, 
in January 1999, the veteran's representative stated that the 
VA examinations in 1998 were inadequate for rating 
consideration under 38 C.F.R. § 4.70 (1998).  A full VA 
audiological examination was conducted in July 1998.  
Although the veteran's middle ear could not be examined due 
to surgery in March 1997, the veteran is service connected 
for hearing loss only, and not for any other ear condition.  
The Board notes that by a rating decision in February 1988, 
the RO denied service connection for otitis media, and in 
January 1989, the Board denied service connection for otitis 
media.  In addition, the VA examiner in August 1998, noted 
findings regarding the veteran's skin condition.  Thus, the 
Board finds that both examinations are adequate for rating 
purposes.  Finally, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  Accordingly, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (ratings schedule), 38 
C.F.R. Part 4 (1998).  The percentage ratings contained in 
the schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth at 38 
C.F.R. § 4.87.  Evaluation of hearing loss ranges from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
Audiometric test results can be translated into a numeric 
designation ranging from level I to level XI to evaluate the 
degree of disability from hearing loss.  The degree of 
disability is determined by application of a rating schedule 
that establishes eleven auditory acuity levels, ranging from 
Level I (for essentially normal acuity) through Level XI (for 
profound deafness).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 
4.86, 4.87, Diagnostic Codes 6100 through 6110 (1998).  
The assignment of disability ratings in hearing cases is 
derived by a mechanical application of the rating schedule to 
the numeric designation assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The evaluations derived from the schedule 
are intended to make proper allowance for improvement by 
hearing aids.  38 C.F.R. § 4.86.

The Board notes that effective June 10, 1999, during the 
pendency of this appeal, the VA's schedule for rating 
disabilities, 38 C.F.R. Part 4, was amended with regard to 
rating hearing impairments and other diseases of the ear. 
64 Fed. Reg. 25208 (codified at 38 C.F.R. § 4.85-4.87).  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).  In the instant case, the RO has not 
provided the veteran notice of the revised regulations.  
However, the Board finds that the change in the regulation 
has no effect on the outcome of the veteran's claim.  Thus, 
the Board finds that it may proceed with a decision on the 
merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-394 
(1993).

Where service connection is in effect for only one ear, the 
non-service-connected ear will be rated as normal (level I), 
unless there is total deafness in the nonservice connected 
ear.  38 C.F.R. § 4.85(f) (effective June 10, 1999).  
Although the regulation became effective during the course of 
the veteran's appeal, the Board and United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") had previously followed this rule.  See Boyer 
v. West, 11 Vet. App. 477, 480 (1998), aff'd on 
reconsideration, 12 Vet. App. 142 (1999) (upholding 
Secretary's interpretation of 38 U.S.C.A. § 1160(a), 38 
C.F.R. §§ 3.383(a)(3) and 4.85, as expressed in VAOPGCPREC 
32-97 (Aug. 29, 1997)).  In such a situation, a maximum 10 
percent evaluation would be assignable.  38 C.F.R. § 4.85 
(Table VII).  In this case, the evidence of record does not 
indicate the veteran is totally deaf in the nonservice 
connected (left) ear.

In the instant case, the results of the July 1998 VA 
examination show an average pure tone threshold in the right 
ear of 16 decibels and speech discrimination of 98 percent.  
This constitutes level I hearing in the right ear and is 
entitled to an evaluation of 0 percent.  38 C.F.R. §§ 4.85, 
4.87 Tables VI & VII, Diagnostic Code 6100.  The results of 
the examination in February 1997 showed an average pure tone 
threshold in the right ear of 20 and speech discrimination of 
100 percent.  This also constitutes level I hearing in the 
right ear and is entitled to an evaluation of 0 percent.  Id.  
The amendments to the ratings schedule, effective in June 
1999, do not affect this evaluation.  The Board notes that, 
although the veteran stated that his hearing loss became more 
severe following the March 1997 surgery, the medical evidence 
(in the form of the recent audiology evaluations) indicates 
that pure tone thresholds improved following this surgery.  

Evaluation of Tinea Pedis, Lichen Simplex.

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  The Board finds that, 
although there is no diagnostic code for the veteran's tinea 
pedis, lichen simplex, the functions affected, anatomical 
localization and symptomatology are closely analogous to the 
manifestations of both eczema and benign skin growths under 
Diagnostic Codes 7806 and 7819.  See 38 C.F.R. § 4.20. 

A 50 percent evaluation from eczema is warranted with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or when the condition is 
exceptionally repugnant.  A 30 percent evaluation from eczema 
is warranted with exudation or constant itching, extensive 
lesions, or marked disfigurement.  A 10 percent evaluation is 
warranted with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 
noncompensable evaluation is warranted with slight, if any, 
exfoliation, exudation or itching, if on a non-exposed 
surface or small area.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  

Under the schedule, benign skin growths are rated as scars or 
as eczema.  38 C.F.R. § 4.118, Diagnostic Code 7819.  
Superficial scars, which are tender and painful on objective 
demonstration, warrant a 10 percent evaluation.  38 C.F.R. § 
4.118, Diagnostic Code 7804.  Other scars are rated on 
limitation of motion of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805.  

In the instant case, the veteran reported severe itching on 
both feet due to his skin condition.  The VA examiner in 
August 1998 noted moderate scaling on both feet as well.  The 
condition does not affect an exposed or extensive area.  The 
Board finds that the evidence preponderates against a 
compensable evaluation for tinea pedis under Diagnostic Code 
7806.  However, as the veteran has reported pain on walking 
due to the condition and severe itching, the Board finds that 
the evidence is at least in equipoise as to a 10 percent 
evaluation under Diagnostic Code 7804 for tender or painful 
superficial scars.  There is no evidence of any limitation of 
motion due to the veteran's tinea pedis.  These complaints 
are analogous to the criteria under Diagnostic Code 7804 and 
warrant a 10 percent evaluation.  

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1998) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the veteran's statements and the medical 
evidence cited above, the Board finds that the record does 
not raise the issue of entitlement under 38 C.F.R. § 
3.321(b)(1).  In light of the recent evaluations of the 
veteran's disabilities, which the Board finds to be highly 
probative, there is no evidence which the Board may consider 
as credible to indicate that the disabilities at issue impair 
earning capacity by requiring frequent hospitalizations or 
because medication required for that disability interferes 
with employment.  In Fanning v. Brown, 4 Vet. App. 225, 229 
(1993), the Court held that the Board was required to 
consider extraschedular entitlement under 38 C.F.R. 
§ 3.321(b)(1) where the record contains evidence that the 
veteran's disability required frequent hospitalizations and 
bed rest which interfere with employability.  This case is 
clearly distinguishable from Fanning because no such evidence 
of record.  Accordingly, based on a review of the current 
evidence of record, the Board finds that the record has not 
raised the issue of extraschedular entitlement.  Cf. Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1993).  Consequently, the 
issue of entitlement to an extraschedular disability rating 
is not before the Board at this time.  Floyd v. Brown, 5 Vet. 
App. 88, 95 (1996) and VAOPGCPRC 6-96 (August 16, 1996).  If 
the veteran wishes to raise this issue, he must raise this 
issue specifically with the RO.  In any event, the issue is 
not before the Board at this time.

In deciding both of the veteran's claims, and in light of the 
fact that the veteran underwent ear surgery, the Board has 
considered the Court's recent determination in Fenderson v. 
West, 12 Vet App. 110 (1999), and whether he is entitled to 
an increased evaluation for separate periods based on the 
facts found during the appeal period at any time during the 
appeal period.  In Fenderson, the Court held that the 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
finding the then current severity of the disorder.  In that 
decision, the Court also discussed the concept of "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it is 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126.  
However, in this case, the more probative evidence supports 
the conclusion that there was no actual variance in the 
severity of the service-connected disabilities during the 
appeal period.  Accordingly, the Board does not find that the 
veteran's disability evaluations should be increased for any 
separate period based on the facts found during the appeal 
period.  



ORDER

Entitlement to a compensable evaluation for right ear hearing 
loss is denied.

Entitlement to a 10 percent evaluation for service-connected 
tinea pedis, lichen simplex, is granted.  


		
	John J. Crowley
	Member, Board of Veterans' Appeals



 

